DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Regarding claim 13, line 2, “a boost pressure signal” should be changed to the boost pressure signal.  Appropriate correction is required.

Examiner Note
Regarding the use of “when” in claims 16 and 17, the examiner would like to point out that the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  The broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04 II.  Claims 16 and 17 recite limitations which are contingent on conditions which are not required to occur (e.g., an offset may never be outside a tolerance range or an offset may never be within a tolerance range).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 recites generating signals and determining an offset between the signals.  As outlined in paragraph 3 above, the contingent “when” clause may never occur such that an indicator is never displayed.  The “generating” steps are mere data gathering which amounts to insignificant extra-solution activity.  See MPEP 2106.05(g).  Determining an offset between the signals is a limitation as drafted, which is a processes that, under the broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, determining an offset between signals encompasses a person mental calculating a numerical difference.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In particular, the claim only recites generic computer components (controller) at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (controller) amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Similar interpretation applies to claims 18-20. The claims are not patent eligible.
The examiner believes displaying an indicator (claim 16) and operating the engine (claim 17) impose meaningful limits on the claims.  For example, an operator can be alerted to a sensor malfunction by viewing the indicator.  The examiner suggests changing “when” and “is” in each of claims 16 and 17 to in response to and being to remove the contingencies and positively recite the meaningful limits to remedy this rejection.  The examiner would like to point out that claim 17 is not rejected under 35 U.S.C. 101 because if the offset is within the tolerance range (such that claim 16 is directed to an abstract idea as outlined above), claim 17 requires the engine to be operated which amounts to significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (JP 05-180056 A using machine translation; hereinafter Akiyama).
Regarding claim 11, Akiyama discloses a system (Figure 1) for controlling an engine having a turbocharger comprising: a boost pressure sensor [4] generating a boost pressure signal (step 2); a barometric pressure sensor [5] generating a barometric pressure signal (step 1); and a controller [1] coupled to the boost pressure sensor [4] and the barometric pressure sensor [5], said controller [1] programmed to determine (step 3) an offset (deviation 1) between the boost pressure signal (step 2) and the barometric pressure signal (step 1), when the offset (deviation 1) is outside a tolerance range (±20 mmHg), display (step 9 or step 14) an indicator [6] (pages 3-4 and Figures 1 and 3; wherein if offset (deviation 1) is outside the tolerance range (±20 mmHg) (step 4 is negative), either step 9 or step 14 is performed, both of which output an alarm display [6]).
Regarding claim 12, Akiyama discloses the system of claim 11 wherein the controller [1] is programmed to operate (step 13) the engine based on the offset (deviation 1) when the offset (deviation 1) is within the tolerance range (±20 mmHg) (step 5 is affirmative) (pages 3-4 and Figure 3).
Regarding claim 13, Akiyama discloses the system of claim 11 wherein the controller [1] is programmed to correct a boost pressure signal (step 12) using the offset (deviation 1) determined by comparing (step 3) the barometric pressure signal (step 1) and the boost pressure signal (step 2) prior to operating the engine (pages 3-4 and Figure 3).
Regarding claim 14, Akiyama discloses the system of claim 11 wherein the boost pressure sensor [4] is disposed after a turbocharger compressor (wherein it is known in the art that a boost pressure sensor must be disposed downstream of the compressor to measure boost created by the compressor).
Regarding claim 15, Akiyama discloses the system of claim 11 wherein the barometric pressure sensor [5] is disposed before a turbocharger compressor (wherein it is known in the art that a barometric pressure sensor must be disposed upstream of the compressor to measure atmospheric pressure before boost is created by the compressor).
Regarding claims 16-20, the system of claims 11-15 would inherently perform the methods of claims 16-20, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Kim (KR 2001-0059144 A) and Maeda et al. (JP 4661612 B2) which both disclose displaying an indicator when an offset between a boost pressure signal and a barometric pressure signal are outside a tolerance range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746